Citation Nr: 0910812	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-41 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in September 2007 for additional development.  The Board 
denied the claim on appeal by a November 2008 decision.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Board decided the claim by a 
decision dated November 7, 2008.  Subsequently, evidence was 
associated with the claims file which had been received by 
the RO on October 9, 2008.  The Board is considered to have 
constructive notice of all records in VA's possession.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence 
was in the possession of VA prior to the date when the Board 
rendered its November 2008 decision, it should have been 
considered by the Board.  As such, the Board's November 2008 
decision was not based on consideration of all the available 
evidence.  Therefore, the Board finds that its decision of 
November 7, 2008 failed to provide the Veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the Veteran, the November 2008 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the November 2008 decision by the Board had never been 
issued.


FINDING OF FACT

The evidence of record demonstrates that post traumatic 
stress disorder (PTSD) is not related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Prior to initial adjudication of the Veteran's claim, a 
February 2003 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the Veteran of the assignment of effective 
dates or disability evaluations, there is no prejudice to the 
Veteran because service connection is denied, thus rendering 
moot any issues regarding the assignment of evaluations or 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The Veteran's service treatment and personnel records, VA 
medical records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disorder; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The PTSD diagnosis must be made in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); see also 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

However, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  The Veteran's presence 
with a unit that was present when enemy attacks occurred 
strongly suggests that he was exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  But evidence of 
participation in an "operation" or "campaign" does not, by 
itself, establish that a Veteran engaged in combat, because 
such participation encompasses both combat and non-combat 
activities.  VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  
Additionally, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed inservice 
stressors.  Cohen, 10 Vet. App. at 142.

The Veteran's service personnel records indicated that he 
served in Vietnam from June 1970 through July 1971.  From 
June 1970 to October 1970, he was with the 6th Psychological 
Operations Battalion and his military occupational specialty 
(MOS) was Illustrator.  From October 1970 to April 1971, he 
was with the 10th Psychological Operations Battalion and his 
MOS was Illustrator and then Repair Parts Specialist.  From 
April 1971 to July 1971, he was in the Headquarters and 
Headquarters Company, 4th Psychological Operations Group, and 
his MOS was Repair Parts Specialist.  The Veteran received 
the following medals: National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal with 60 
device, one Overseas Bar, Good Conduct Medal, and Army 
Commendation Medal.

In a March 2003 lay statement, at the March 2003 VA PTSD 
examination, and at the October 2008 Board hearing, the 
Veteran reported the following stressors: 1) that a fellow 
soldier died due to a mosquito bite in 1970 near Saigon; 2) 
that his dog was shot by a fellow soldier in 1970 at Bien Hoa 
Air Base; 3) a 1970 rocket attack at Bien Hoa Air Base; 4) 
repeatedly being threatened by a dangerous snake in 1971 at 
Can Tho; 5) ambushes in the jungle; 6) a number of his 
buddies were killed; and 7) that he had to report other 
soldiers doing drugs.

In a November 2004 memorandum, the U.S. Armed Service Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) confirmed that the 
Veteran was with the 6th Battalion while it was stationed at 
Bien Hoa from July 1970 to October 1970.  JSRRC noted that 
from July 1970 to October 1970 and from April 1971 to July 
1971, there were no attacks at Bien Hoa.  JSRRC also noted 
that the 10th Battalion was stationed in Can Tho, but from 
October 1970 to March 1971, there were no recorded rocket or 
mortar attacks on Can Tho.

The Veteran's service treatment records were negative for 
PTSD.  In August 2002, November 2002, and January 2003 VA 
medical records, the assessment was PTSD.  At the March 2003 
VA PTSD examination, the examiner found that the Veteran met 
the DSM-IV criteria for PTSD.  The examiner did not state 
upon which stressor the diagnosis was made.  In January 2005, 
July 2005, August 2006, September 2006, February 2007, and 
August 2008 letters, the Veteran's treating VA psychologist 
stated that the Veteran met the DSM-IV criteria for a PTSD 
diagnosis, noting that he had been exposed to traumatic 
experiences during service.

Internet articles submitted in October 2008 discussed the 
type of activities and operations that the Psychological 
Operations units engaged in.  The Veteran was not mentioned 
in any of these articles, and the only reference to Vietnam 
was a single paragraph which stated that the Veteran's unit 
was located in Vietnam from 1965 to 1971 and that from 1966 
to 1971 12 soldiers in this unit were killed in action and 36 
were wounded.

Statements from the Veteran's wife, sister, and stepson were 
also submitted in October 2008, but they do not include any 
information that would assist in corroborating the Veteran's 
claimed stressors.

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  Although there is 
a PTSD diagnosis made in accordance with the DSM-IV criteria, 
the evidence does not demonstrate any corroborated inservice 
stressors.  38 C.F.R. §§ 3.304(f), 4.125(a).  First, the 
evidence does not demonstrate that the Veteran engaged in 
combat with the enemy.  Hayes, 5 Vet. App. at 66.  The 
Veteran was stationed with psychological operations 
battalions, his MOS was illustrator and parts repair 
specialist, and he did not receive medals that indicated 
combat service.  Second, the Veteran's alleged stressors are 
not corroborated by supporting credible evidence.  Cohen, 10 
Vet. App. at 147.  Most of the Veteran's alleged stressors 
can not be verified by JSRRC.  Additionally, JSRRC determined 
there were no attacks on Bien Hoa and Can Tho while the 
Veteran's units were stationed there.  The VA medical 
opinions that diagnosed PTSD were based on the Veteran's 
alleged inservice stressors, which have not been verified, 
and the opinions do not verify the Veteran's alleged 
inservice stressors.  Cohen, 10 Vet. App. at 142.  The 
internet articles and independent statements similarly do not 
provide any information that verified the Veteran's alleged 
inservice stressors.  The evidence, therefore, does not 
establish an inservice stressor.  38 C.F.R. § 3.304(f) 
(noting that service connection for PTSD requires an 
inservice stressor).  Accordingly, service connection for 
PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


